Citation Nr: 0304197	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease, L4-5 and L5-S1.

2.  Entitlement to an initial compensable rating for right 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1988 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO).  In April 2001, the veteran informed 
the RO that he had moved to Missouri, and his appeal was 
subsequently transferred to the RO in St. Louis, Missouri.

In June 2001, the RO granted service connection for 
degenerative disc disease, L4-5 and L5-S1, rated as 10 
percent disabling, and service connection for right plantar 
fasciitis, rated as noncompensably disabling.  An effective 
date of March 6, 2001, was assigned for each disability.  In 
May 2002, the RO increased the 10 percent rating for the 
degenerative disc disease, L4-5 and L5-S1, to 20 percent, 
effective March 6, 2001, and confirmed and continued the zero 
percent rating for right plantar fasciitis.  Accordingly, the 
issues on appeal are as stated on the title page.  Fenderson 
v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 
(1993).

In May 2002, the veteran indicated that he wanted to appear 
at a Board hearing held at the RO.  In September 2002, the RO 
acknowledged the veteran's hearing request and apprised him 
of the option to appear at a videoconference hearing.  That 
same month, the veteran, in writing, waived the right to an 
in-person hearing and indicated a desire to appear at a 
videoconference hearing at the RO before a Board member.  In 
November 2002, the veteran appeared before the undersigned at 
a videoconference hearing.  The hearing transcript is of 
record.



REMAND

In this case, the record reflects that subsequent to the 
issuance of the May 2002 statement of the case (SOC) and 
prior to transferring the veteran's record to the Board in 
November 2002, the RO received June 10, 2002, VA medical 
reports and a June 11, 2002, VA examination report.  However, 
a Supplemental Statement of the Case (SSOC) was not issued 
thereafter.  When evidence is received at the RO prior to the 
transfer of the records to the Board after an appeal has been 
initiated (including evidence received after certification 
has been completed), the evidence will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  If the SOC and any prior SSOC were prepared 
before the receipt of the additional evidence, a SSOC will be 
furnished to the appellant and his or her representative.  
38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2002).  

The Board observes that effective February 22, 2002, new 
regulations permit the Board to obtain evidence and cure 
procedural defects without remanding a case back to the RO.  
See 67 Fed. Reg. 3099 (January 23, 2002)(presently codified 
in part at 38 C.F.R. §§ 19.9, 19.31 (2002)).  Nevertheless, 
the regulations were not intended to preclude a remand where 
the issuance of a SSOC is required.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2002).  Given the 
foregoing, after completing the development requested below 
and readjudicating the veteran's claims, the RO must issue 
the veteran an SSOC.

It is also noted that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA 
altered the obligations of VA with respect to VA's statutory 
duty to assist claimants in the development of their claims, 
and enhanced VA's duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  This change in the law 
applies to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Regarding the degenerative disc disease, L4-5 and L5-S1, the 
record reveals that the veteran's disability, by history and 
currently, has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  During the pendency of this appeal, that 
diagnostic code was revised.  Effective September 23, 2002, 
the Rating Schedule provides that intervertebral disc 
syndrome (preoperatively or postoperatively) shall be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
Section 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  It also provides that intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrants a 60 
percent rating; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrants a 40 percent rating; with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrants a 20 percent rating; and with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months warrants a 10 
percent rating.  

Note (1) provides:  For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Finally, note (3) provides:  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
since September 23, 2002).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308.  Although the 
veteran underwent a VA examination for the spine in June 
2002, he has not been clinically evaluated under the new 
rating criteria.  Thus, contemporaneous VA examinations that 
contemplate the veteran's current complaints, signs, and 
symptoms under both the old and new schedular criteria are 
needed.

Regarding the veteran's right plantar fasciitis, the 
veteran's last examination was conducted in February 2001.  
During the November 2002 hearing, the veteran testified that 
since February 2001 his foot disability had increased in 
severity.  He testified that he had increased foot pain and 
that the pain interfered with driving.  Given the foregoing, 
the Board finds that a contemporaneous VA podiatry 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).

Finally, during his hearing, the veteran indicated that his 
service-connected degenerative disc disease, L4-5 and L5-S1, 
and right plantar fasciitis interfered with employment.  The 
record does not contain any of the veteran's relevant past or 
present employment reports, if any.  As such, an attempt to 
obtain such records should be made.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  Ask the veteran to submit any 
evidence, to include lay statements, 
employment reports, etc., demonstrating 
that his degenerative disc disease, L4-5 
and L5-S1, and right plantar fasciitis 
interfere with employment.

2.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his service-connected 
degenerative disc disease, L4-5 and L5-
S1, and right plantar fasciitis.  After 
securing any necessary releases from the 
veteran, obtain all such medical records 
which are not presently contained in the 
veteran's claims folder, to include 
records from the John Cochran VA Medical 
Center in St. Louis, Missouri.  Any such 
records obtained should be associated 
with the veteran's VA claims folder.  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that are unavailable, 
including what efforts were made to 
obtain them.  

3.  Thereafter, schedule the veteran for 
orthopedic and neurological examinations 
to ascertain the severity of his service-
connected degenerative disc disease, L4-5 
and L5-S1, and a podiatry examination to 
determine the extent of his service-
connected right plantar fasciitis.  Send 
the claims folder to the examiners for 
review.  Each examiner should indicate 
whether the claims file has been made 
available and reviewed prior to 
examination.  

All findings should be recorded in 
detail, including range of motion, 
recorded in degrees, and all indicated 
studies should be conducted.  Each 
examination report should include a full 
description of the veteran's symptoms and 
clinical findings.  For the veteran's 
degenerative disc disease, L4-5 and L5-
S1, the orthopedic and neurological 
examiners should also comment on the 
veteran's symptoms and clinical findings 
pursuant to the rating criteria under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
in effect prior to and subsequent to 
September 23, 2002.  

Each examiner should comment on the 
veteran's complaints of pain and should 
provide an opinion regarding the degree 
to which the pain claimed by the veteran 
could limit functional ability, including 
during any flare-ups or when the joint is 
used repeatedly over a period of time.  
The examiners should also determine 
whether any weakened movement, excess 
fatigability or incoordination is 
present, and if so, its impact on the 
range of motion.  In addition, each 
examiner should address the level of 
functional impairment as it affects the 
veteran's industrial adaptability.  Each 
examiner should provide a comprehensive 
report, which addresses the 
aforementioned factors as well as the 
history of the veteran's disability.  

4.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA and its 
implementing regulations are complied 
with.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).

5.  Readjudicate the issues of 
entitlement to an initial rating in 
excess of 20 percent for degenerative 
disc disease, L4-5 and L5-S1, and 
entitlement to an initial compensable 
rating for right plantar fasciitis.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received since the May 2002 SOC, 
and applicable law and regulations 
considered pertinent to the issues 
remaining on appeal, including 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (in effect 
prior to and subsequent to September 23, 
2002).  The veteran should be afforded 
the requisite time period to respond.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	L. H. ESKENAZI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

